DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Alt (US 2014/0216235) in view of that which is well known in the art.
In terms of claim 1, Alt teaches a rechargeable battery powered stringed instrument assembly comprising a stringed instrument (10) comprising an active pickup (32, 34), a rechargeable battery (78, 178) engaged to the stringed instrument, a connector (see paragraphs [0047] and [0048]) engaged to the stringed instrument and operationally engaged to the battery, and a power cord (see end of paragraph [0047]) selectively engageable to the connector and configured to selectively engage an electrical circuit for operationally engaging the battery to the electrical circuit, wherein the power cord is configured for flow of electrical current from the electrical circuit to the battery for charging; simply known as a wall charger for use with a conventional or standard wall outlet.   Alt further teaches the connector (220) within a ring or frame (218), being disposed on a front face of a body (222) of the stringed instrument (see 
Given Alt teaches the connector disposed in a ring or frame (218) (see paragraph [0048]), which is aesthetic and merely acts to support the elements within an upper surface (222) of the instrument without effecting the operation of the device, reversing the position of the connector from one side to the other of the ring, or flipping the orientation of the ring itself, would have been an obvious matter of design choice or preference. 
Further, it has been held that mere rearrangement or reversal of parts has been held to be an obvious expedient. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.). 
As for claim 2, Alt teaches the stringed instrument as a guitar (10) (see Figure 1).
As for claim 3, Alt teaches a pair of active pickups (32, 34) (see Figure 1 and paragraph [0039]).
As for claim 4, Alt teaches the use of a lithium battery (see paragraph [0047]).
As for claim 5, Alt teaches the battery positioned within a body of the stringed instrument (see Figures 1, 2, 6, 7 and 10).
As for claim 6, Alt teaches the battery configured for supplying 300-500 milliamperes per hour (mAh) (see end of paragraph [0043]).
As for claim 7, Alt again teaches the power cord as a wall charger (see end of paragraph [0047]), said charger having an adapter end for engaging a wall outlet, wherein standard wall outlets provide a source of alternating current.
As for claim 12, Alt teaches multiple controllers, engaged with the pickup, for controlling volume, tone and shape through selecting means, and an output jack (see paragraphs [0040] and [0043]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alt in view of that which is well known as applied to claim 1 above, and further in view of the US patent application publications to Chien (US 2016/0097522) and Solland et al. (US 2017/0373450).
Alt again teaches an adapter as discussed above in claim 7, but fails to explicitly teach the wall charger having opposing USB plug ends for engagement with the adapter. The use of power bricks (i.e. adapters), with USB connection ports for connection to power chords with USB plug ends, is very well-known and common practice in all electrical arts. Chien (se Figure 3) and Solland et al. (see Figure 5) show .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alt in view of that which is well known as applied to claim 1 above, and further in view of the US patent application publication to Fishman (US 2015/0199948).
Alt fails to explicitly teach a display as recited in claims 10 and 11.
As for claim 10, Fishman teaches an LED display engaged to the stringed instrument and operationally engaged to the battery, configured to indicate a charge level of the battery (see end of paragraph [0021]).
As for claim 11, Fishman teaches an LED display providing a plurality of LEDS for indicating battery level statuses (see paragraphs [0021] and [0024]), but fails to explicitly teach the LEDS displayed as a bar graph. Fishman does however show a similar display using three LEDS in a row (see Figure 5B). Providing a bar graph display instead of three individual LEDS would have been an obvious matter of design choice, given the Applicant has not disclosed that a bar graph design in particular solves any stated problem or is for any particular purpose and the LEDs of Fishman accomplish the same functionality (i.e. battery charge levels) as the display of the present invention.
With regards to applying the display elements of Fishman in the configuration of Alt, it would have been obvious to provide LED indicators, like those of Fishman, to the body of the stringed instrument of Alt, given providing a display which does not impact the main functionality of the invention (i.e. charging the battery) would have been a mere matter of design choice, and also given the use of LEDs is old and well known in the illumination art. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, and are ideal for small display devices. Lastly, providing said LEDs in a bar graph formation would have again been obvious for the reasons discussed above in claim 11. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alt in view of Chien, Solland et al, Fishman and that which is well known in the art.
Claim 13 includes similar limitations as discussed above in claims 1-12 (please see discussion and references cited above).

Response to Arguments

Applicant’s arguments, filed 01/03/2022, with respect to the amendments and rejections of claims 1-13 have been fully considered and are persuasive.  Therefore, in light of the newly added limitations, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection has been made above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/02/2022